Judge COZORT
dissenting.
While I agree with the majority that the primary purpose of N.C. Gen. Stat. § 14-118.2 appears to make criminal the actions of professional paper writers and examination takers, I do not agree that the actions of the defendant below are outside the unlawful conduct as set forth in the statute.
The conduct prohibited is the fraudulent procurement of academic credit; and, in my opinion, I believe a teacher who helps a student obtain that credit by offering a passing grade in exchange for an article of value has, in the words of the statute, “assist[ed] [a] student ... in attempting to obtain, by fraudulent means, . . . academic credit ...” N.C. Gen. Stat. § 14418.2(a) (1988).
I believe State v. Richardson, 307 N.C. 692, 300 S.E. 2d 379 (1983), relied on by the majority, is distinguishable. The specific issue there was whether masturbation for hire was a crime under the prostitution statutes. The Supreme Court held it was not, explaining that N.C. Gen. Stat. § 14-203 limited prostitution specifically to “sexual intercourse.” No such specific limitation appears in the statute at issue here.
I vote no error in the trial below.